I114th CONGRESS2d SessionH. R. 6444IN THE HOUSE OF REPRESENTATIVESDecember 6, 2016Ms. Meng introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require the Secretary of Education to annually adjust Federal Perkins loan amounts for inflation. 
1.Short titleThis Act may be cited as the Perkins Loan Program Inflation Adjustment Act of 2016.  2.Federal Perkins loan amounts adjusted for inflationSection 464(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(a)(2)) is amended by adding the following:  
 
(C)With respect to each academic year, the Secretary shall adjust the amounts described in subparagraphs (A) and (B) by the percentage equal to the estimated percentage change in the Consumer Price Index (as determined by the Secretary using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that academic year..  